﻿On behalf of the Government and people of the Republic of Trinidad and Tobago, and on my own behalf, I take great pleasure in extending to you, Sir, our sincere congratulations on your election as President of this thirty-fourth session of the General Assembly of the United Nations. My delegation pledges its fullest cooperation to you in the firm conviction that, through your efficient and distinguished guidance, our deliberations will have the very best chances for success.
156.	It gives me great pleasure also to express our appreciation and gratitude to Mr. Lievano for the skilful and able manner in which he discharged the arduous responsibilities which fell to him as President of the thirty-third session of the General Assembly, and to our Secretary-General and his staff I wish to convey, through you, our thanks for their untiring efforts to enhance the quality of life for us all.
157.	My delegation joins with those who have preceded me to this rostrum in extending a warm and sincere welcome to our sister Caribbean nation, Saint Lucia, as the one hundred and fifty-second Member of the United Nations family. In so doing, I should like to express the hope that this thirty-fourth session of the General Assembly, the last of this decade, will usher in a new era of co-operation among nations, and that the people of Saint Lucia and of new Member States will in future be spared the frustrating experiences of many of our peoples who have looked to the United Nations with high aspirations, but who, in the words of the Secretary-General, have been shackled "to an [international] economic system which no longer meets the requirements of an interdependent world of free nations"
158.	Since last we met, the attentions of the world have been increasingly focused on events in the Caribbean. One of the active volcanoes in the region, La Soufriere in Guadeloupe, resumed activity with devastating effect; and in recent months, two tropical hurricanes of unprecedented ferocity, David and Frederic, swept through the region, leaving in their wake a trail of death and destruction. This accumulation of disasters causes me to recall proposals made by the Prime Minister of Trinidad and Tobago some 10 years ago that there should be instituted at the regional level a system of special insurance protection which would facilitate an early return to normalcy after such inevitable disasters. There was no positive response to those proposals at the regional level. However, in the light of the recent disasters the Government of Trinidad and Tobago has taken the initiative of establishing a fund to assist the less developed countries in the Caribbean region to finance the reconstruction which must of necessity take place after natural disasters. This disaster relief fund, with a target of $50 million, has been established with an immediate allocation of $ 10 million.
159.	We are poised today on the brink of the 1980s. What hopes can we take with us across this threshold? Before the reports of this General Assembly are circulated, we will have entered the new decade, unhappily still carrying with us all or nearly all of the short-comings of the 1970s. The very worst of these wrongs is the lack of urgency or concern on the part of some for the plight of countries in the third world. It is the plight of developing countries struggling to negotiate new rules for the conduct of international economic relations. The rules we seek will provide a climate conducive to fairer and more equitable intercourse so that, through our own efforts, we can ensure a better quality of life for our people.
160.	The experiences of the 1970s lead me to question seriously the integrity of those who continue to pay lip service to the desirability of a strong world economy founded on the logic of interdependence between rich and poor, but who at the same time cling tenaciously to every facet of privilege they command through the existing world economic order. The effect of this posture is to stifle any advantage, real or imagined, that might accrue to developing countries. It is clear, as we enter the 1980s, that many Governments are not prepared even now to make the political commitment required to translate the ideals of the 1970s into realities. Economic growth in developing countries still seems to be regarded as a threat. Economic co-operation therefore must be selective, the argument continues, reserved only for those areas that would complement further growth in developed countries, and even then meted out in small, ineffectual doses.
161.	Where we as developing countries have been able through our own efforts to wrest a comparative advantage in a few industries, some of our major trading partners—who alone are capable of undertaking structural adjustment measures—have responded harshly with new, protectionist measures.
162.	I should like to identify for the record specific areas where the efforts of the 1970s have fallen far short of the desired goals and where it is my hope the international community will concentrate all efforts in the 1980s to ensure that the real issues are confronted with the determination necessary to surmount them.
163.	What are these real issues? The first is trade. Looked at from the point of view of trade as an engine of growth in developing countries, the decade of the 1970s as not given much cause for celebration. Manufactures still account for only a small percentage of the export trade from developing countries, while primary commodities, excluding petroleum, account for the bulk of merchandise exports from the third world.
164.	This situation is part of an interesting, albeit very frustrating, mosaic. The role as purveyors of raw materials that has been traditionally reserved for the developing countries has been encouraged through the creation of institutional machinery and the provision of financial assistance to ensure adequate supplies, and even surpluses. Falling prices have characterized the trade in primary commodities during the middle and late 1970s, with the result that developing countries have tended to steer away from new investment in primary commodities, or they do so—at great cost— with the certain knowledge that such action would serve only to exacerbate an already grievous economic situation, both domestically and internationally.
165.	In many instances, the choices open to developing countries have been rigidly circumscribed. Opportunities for alleviating unemployment and ensuring economic growth through industrialization have been frustrated by the new protectionism. Exports of manufactured products, including processed foods, textiles, clothing and foot-wear—all natural outlets for developing countries, particularly the least developed—have been the subject of voluntary restraints, export restraint agreements, orderly marketing arrangements, non-tariff measures, and in some cases even subjected to increased competition through the granting of subsidies to declining industries in developed countries. These are the facts of the new protectionism. The Assembly will understand the concern of a small developing country like Trinidad and Tobago in this area, when much of our development thrust for the future will depend on gaining access to international markets for our steel and aluminium products.
166.	The role of lower prices as a disincentive for new investment in primary commodities is paralleled by the granting of smaller, totally unviable quotas for manufactured goods to the smaller or least-developed among the developing countries, thus forcing the weakest economies into defensive, inward-looking trade strategies that in themselves limit flexibility and heighten the incidence of burdens on those least capable of bearing them. Without the assurance of export markets, the economies of the third-world countries will continue to stagnate, with all the attendant social ills and consequences that go hand in hand with such stagnation.
167.	In the face of this dilemma, we have witnessed the failure of the fifth session of UNCTAD and the remission of all substantive issues to the permanent machinery of that organ. We have witnessed, after long and expensive negotiations, the conclusion of an International Sugar Agreement that has had no impact whatsoever on the depressed market conditions. Meanwhile, and perhaps not without significance, two of the most important traders in sugar remain outside the confines of this Agreement.
168.	After long and arduous negotiations spanning several years, we have witnessed the creation of a Common Fund, which is the key instrument of the Integrated Programme for Commodities. The wars of attrition have taken their toll on this Fund and have reduced it to its mere price-stabilization functions, with the real problem of funds for industrialization still being left to voluntary efforts,
169.	We have witnessed also the failure of the multilateral trade negotiations to respond to the major trade interests of the developing countries. Far from according special and differential treatment to developing countries, our developed trading partners have required us to grant concessions that were in some instances far in excess of the concessions they received.
170.	Trade has not been the only area of discontent for developing countries during this current decade. Industrialization and related issues have been the cause of great concern to many developing countries, the experience of my country in this regard being a notable example.
171.	To the extent that a shift towards industrialization is crucial to the development of countries heavily dependent on a few primary commodities, to that extent is it fair to say that the international community has failed to provide the type of assistance necessary to facilitate that shift. Funds disbursed by international institutions for industrialization and for research and development in that field in developing countries still constitute no more than 5 per cent of the total development assistance to those countries. This is an indictment of the system, which appears consciously and deliberately to address the wrong problem,
172.	My delegation is encouraged, however, by one reason for optimism in this area of industrial cooperation. I refer to the conversion of UNIDO into a specialized agency. It is the hope of the Government of Trinidad and Tobago that this agency will prove to be responsive to the needs of developing countries and stronger and more effective in assisting industrial development in those countries.
173.	The importance of this new institution within the United Nations family cannot be over-emphasized. However, it cannot be a success unless all nations work towards the strengthening of its role and capacity and assist it in its efforts to promote industrialization and to foster industrial co-operation among all nations.
174.	The transfer of technology from developed to developing countries is one further area in which the efforts of the 1970s have not been crowned with success. My delegation continues to be concerned over the lack of progress towards the adoption of an international legally binding instrument that would facilitate and increase the international flow of all forms of technology from developed to developing countries under favourable terms and conditions.
175.	The Government of Trinidad and Tobago continues to maintain the view that the code of conduct on the transfer of technology, when adopted, should serve as a vehicle to eliminate restrictive and unfair practices affecting technology transactions and that it should help to strengthen the national technological capabilities of the developing countries.
176.	With regard to the United Nations Conference on Science and Technology for Development, I dare to express the hope that this Assembly will succeed in establishing effective machinery for the completion of negotiations on the Vienna Programme of Action on Science and Technology for Development.  It will then be incumbent on Member States to muster the necessary political will to finalize the programme so as to bring the Conference to a successful conclusion. This is an area to which the Government of Trinidad and Tobago attaches’ great importance and which, I am sure, must play an essential role in the development of the economies of third-world countries in the 1980s.
177.	The closing years of this decade have seen in Trinidad and Tobago an acceleration of our efforts to industrialize, using our hydrocarbon resources to feed and to fuel those efforts. Problems of trade, industrialization, research and development, and the transfer of technology have ail been brought into sharp focus during this process of accelerated industrialization. There has been no easy solution. The problems involved in the transfer of technology have, however, by and large proved to be among the most intractable.
178.	The Government of Trinidad and Tobago has had to devise mechanisms, including Government-to- Government arrangements, to ensure that technology transfers take place. In this form of international co-operation, Governments undertake to guarantee performance in respect of projects and contracts. Provision is also made for the transfer of technology involved in projects. Further, the Government of Trinidad and Tobago has, through this mechanism, a reliable point of reference for establishing the bona fides of companies participating in such projects. One interesting development has emerged from this experience. It is that some Governments are able to ensure that transfers of technology take place, notwithstanding the fact that the technology involved may be privately owned.
179.	This form of co-operation has also been useful to the Government of Trinidad and Tobago since it has facilitated joint-venture participation with companies in the public and the private sector from both developed and developing countries in a variety of projects. It has made it possible to tackle real problems, whether they are of a financial, export, marketing or technological nature or involve ongoing maintenance. In each case, through negotiation it has been possible to reach accommodations acceptable to all parties.
180.	Economic stability, growth and a better quality of life cannot be enjoyed if vast areas of the world continue to be engaged in political conflict and warfare or subjected to the dehumanizing practices of racism and apartheid. In this regard, the record of the 1970s is unenviable.
181.	We, the peoples of the United Nations, must indicate in no uncertain terms our resolve to face the common problems that affect us individually as nations or collectively as States Members of this body. The goal of global peace cannot be achieved unless the major areas of tension throughout the world are eliminated and disputes settled in a fair and equitable manner.
182.	Several issues still remain for resolution in the coming decade, The questions of peace in the Middle East and in Cyprus and of peaceful change in southern Africa have been on our agenda for decades and have preoccupied Governments because of their adverse effects on the maintenance of international peace and security. Despite the continuing concern of the international community, there has been little progress towards universally accepted solutions. What are needed now are bold new initiatives to be taken by all interested parties in order to achieve in the Middle East a comprehensive settlement that would recognize the inalienable right of the Palestinian people to self-determination.
183.	The situation in southern Africa is fraught with danger for the international community. Intransigence on the part of the white racist minorities brings nearer the prospect of a racial conflagration on a grand scale, with consequences of further bloodshed and greater human suffering. The peoples of Zimbabwe and Namibia must be permitted to exercise fully and freely their right to self-determination and independence, and they and all peoples of southern Africa must be enabled to enjoy all their fundamental human rights irrespective of race, colour or creed.
184.	The Government of Trinidad and Tobago has noted the stand taken by the OAU on the question of the inalienable right of the people of Western Sahara to self-determination. My delegation maintains the view that the international community has a duty to see that this question is resolved through peaceful means and within the context of General Assembly resolution 1514 (XV).
185.	The Government of Trinidad and Tobago reiterates its support for the people of Belize in the exercise of their right to self-determination leading to a secure independence and condemns all attempts to inhibit the exercise of that peremptory right of the people of Belize. The administering Power and all those nations with a real capability should take measures within their competence to implement speedily General Assembly resolutions 1514 (XV) and 33/36 with respect to Belize, and to guarantee by all credible means strict respect by all States for the inviolability of the frontiers and for the territorial integrity of an independent Belize.
186.	The Government of Trinidad and Tobago appeals to States Members of the United Nations to abide by the principles laid down in the Charter, and to refrain from breaching those principles on the basis of short- term expediency. In this regard, and as an extension of the principle of non-interference in the internal affairs of States and non-intervention in the domestic affairs of States, Members of this Organization should take particular care to ensure that their territories are not used as bases for subversion of the legal Governments of other Member States.
187.	There are other tasks facing us in the new decade. Besides the resolution of the issues affecting economic development and international peace and security, we cannot expect to maximize the use of human resources or improve the quality of life until Governments are prepared to tackle in a comprehensive and integrated manner the basic social ills that confront our national societies.
188.	Full and equal participation of women is crucial to world development and peace. It is essential that the World Plan of Action for the Implementation of the Objectives of the International Women's Year, adopted at Mexico City, be implemented at the national, regional and international levels. In this context, I should observe that Trinidad and Tobago has an established National Commission on the Status of Women. My delegation urges that the draft Convention on the Elimination of Discrimination Against Women be completed at this session of the General Assembly, and be available for the 1980 World Conference of the United Nations Decade for Women: Equality, Development, Peace.
189.	The United Nations and the intergovernmental organizations associated with it must, within the coming decade, launch and maintain a concerted attack on these problem areas. It is hoped that with the harmonization of medium-term plans, the Secretariat of the United Nations and the various specialized agencies will be able better to co-ordinate their activities in the implementation of policy directives from their principal legislative organs in these fields of activity. Part and parcel of their future activities must be the provision of training to nationals of developing countries and the creation of institutions in developing countries that can help Governments to deal on a continuous basis with these crucial social problems.
190.	My delegation welcomes the preparations for the 1983 United Nations Conference on New and Renewable Sources of Energy which should lead to greater global co-operation in the development and transfer of technology relating to these forms of energy for the benefit of all countries and in particular for those developing countries which do not possess vast amounts of conventional energy resources such as coal, nuclear energy and hydrocarbon deposits, and which will require cost-effective energy resources for the continued economic and social development of their peoples.
191.	We move into the new decade of the 1980s with a comprehensive catalogue of grievances that need to be settled. The Government of Trinidad and Tobago is conscious of, and also deeply concerned about, the proliferation of institutions to which the Secretary- General alluded, and the extent to which this institutional escapism is being used to obfuscate real issues or to relegate the just demands of the developing countries to the cobwebs of international institutional networks.
192.	If the international community wishes to identify the real problems and assist the development of developing countries, then the perspective of genuine interdependence rather than that of narrow nationalistic goals must inform the attitudes of those countries with the capacity to assist in the solution of these problems.
193.	If the international community really wishes to optimize the utilization of the limited natural resources of this planet, all nations must strive towards forms of co-operation that will not involve exploitation of the poor by the wealthy, or the subjugation of the weak by the strong.
194.	These are some of the tasks that will continue to face us in the 1980s. We must have the courage to recognize them. We must have the political will and conviction to acknowledge them. We do have a duty to overcome them.